Citation Nr: 0011087	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral 
chorioretinitis, currently evaluated as 30 percent disabling.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran had active military service from June 1949 to 
October 1952.  

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for his service-connected bilateral eye disability.  When 
this case was before the Board in June 1998, it was remanded 
for additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's corrected visual acuity is 1/200 in the 
right eye and 20/20 in the left eye.  

3. The veteran's average visual field loss is to 47 degrees 
in the right eye and to 58 degrees in the left eye.

4. The veteran's choriretinitis has been inactive for many 
years.





CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral choriretinitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic 
Codes 6066, 6070, 6074, 6080 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
bilateral eye disability that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
hospitalized on several occasions for complaints involving 
the eye.  The veteran was hospitalized in January 1950 with a 
history of blurred vision since the previous August.  The 
diagnosis was choroiditis due to remote infection of the 
right eye.  

The veteran was afforded a Department of Veterans Affairs 
(VA) eye examination in June 1955.  He complained that the 
vision in his left eye was hazy.  Following an examination, 
the impressions were chronic chorioretinitis of the right 
eye, inactive, and active chorioretinitis of the left eye.  

Based on the evidence summarized above, the RO, by rating 
action dated in July 1955, granted service connection for 
bilateral chorioretinitis.  A 10 percent evaluation was 
assigned.

The veteran was again afforded an eye examination by the VA 
in December 1986.  Findings included multiple chorioretinal 
scars in the right eye and a few in the left eye.  On visual 
field testing, it was indicated that there were a few 
scattered defects in the right eye.  

In a rating action dated February 1987, the RO increased the 
evaluation assigned for the veteran's bilateral eye 
disability to 30 percent.  This rating has remained in effect 
since then.

Another VA eye examination was conducted in July 1996.  The 
veteran felt that the vision in his right eye was worse and 
that the chorioretinitis might be active in the left eye.  
Corrected visual acuity was count fingers at 1 1/2 feet in the 
right eye and 20/20 in the left eye.  Extraocular muscles 
were full and unrestricted.  Confrontation was full to finger 
counting.  The pupils were round, and 3+ reactive to light 
with a right afferent pupillary defect.  A slit lamp 
examination revealed that there was mild ptosis of the right 
eyelid.  The conjunctivae and cornea were clear.  The 
anterior chambers were deep and quiet, and the irises were 
normal.  There was trace nuclear sclerosis of the lens.  A 
dilated fundus examination showed that there were multiple 
chorioretinal scars with subretinal fibrosis and multiple 
chorioretinal scars.  Visual field testing showed right eye 
constriction to 25 degrees superiorly, 45 degrees inferiorly, 
40 degrees to the left and 50 degrees to the right.  The 
diagnoses were that the right eye had multiple large 
chorioretinal scars, probably secondary to toxoplasmosis; and 
that the left eye had multiple chorioretinal scars with 
vitreous strands, although no retinal traction was noted.  It 
was indicated that there were mild cells in the vitreous of 
the right eye, although most of the scars themselves did not 
appear active; that the veteran had almost no functional 
vision in the right eye; and that there were no vitreous 
cells or active scars in the left eye.  

VA outpatient treatment records disclose that the veteran was 
seen in the eye clinic in July 1998 and complained of 
decreased vision in the left eye.  Corrected visual acuity 
was count fingers at six feet in the right eye and 20/25 in 
the left eye.  There was no change in the chorioretinal 
scarring in the right eye and the left eye was within normal 
limits.

The veteran was again afforded an eye examination by the VA 
in February 1999.  It was reported that he had had several 
recurrences of chorioretinitis in the right eye, the last of 
which was in the mid 1970's.  He felt that the vision in his 
left eye was worse since the last VA examination.  He was 
very concerned about losing the vision in the left eye.  
Corrected visual acuity was 1/200 in the right eye and 20/20 
in the left eye.  Extraocular muscles were full in both eyes.  
Confrontation fields were full to finger counting.  The 
pupils were round and briskly reactive to light.  On slit 
lamp examination, the cornea and lens of each eye were clear.  
The anterior chambers were quiet, and the irises normal.  On 
dilated fundus examination, there was extensive chorioretinal 
scarring throughout the fundus of the right eye and a 
chorioretinal scar in the left eye.  There were no 
chorioretinal scars in the posterior pool of the left eye.  
Visual field in the right eye was constricted to 50 degrees 
temporal; 70 degrees down in temporal; 55 degrees down; 30 
degrees down in nasal; 40 degrees nasal; 45 degrees up in 
nasal; 45 degrees up; and 45 degrees up in temporal.  The 
visual field in the left eye was constricted to 85 degrees 
temporal; 80 degrees down in temporal; 75 degrees down; 45 
degrees down in nasal; 50 degrees nasal; 45 degrees up in 
nasal; 45 degrees up; and 60 degrees up in temporal.  The 
diagnosis was history of bilateral chorioretinitis, right eye 
greater than the left eye, presently inactive.  The examiner 
commented that the veteran could have an exacerbation of his 
condition in either eye, although he had not experienced one 
in over twenty years.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation may be assigned for anatomical loss 
of 1 eye and vision in the other eye of 20/40.  Diagnostic 
Code 6066.

A 30 percent evaluation may be assigned for blindness in 1 
eye, having only light perception and vision in the other eye 
of 20/40.  Diagnostic Code 6070.

A 30 percent evaluation may be assigned where vision in 1 eye 
is 5/200 and in the other eye is 20/40.  Diagnostic Code 
6074.

For impairment of fields of vision, rating is by the degree 
of concentric contraction of the visual fields.  See 38 
C.F.R. §§ 4.76, 4.76a.  A 50 percent evaluation is warranted 
for bilateral concentric contraction of the visual fields to 
30 degrees, but not to 15 degrees.  A 30 percent rating is 
assignable where bilateral concentric contraction is to 45 
degrees, but not to 30 degrees.  38 C.F.R. § 4.84(a), 
Diagnostic Code 6080.

As noted above, in order to assign a higher rating for his 
bilateral chorioretinitis based on loss of visual acuity, the 
record must demonstrate that the veteran has suffered the 
anatomical loss of one eye.  This is true since he has normal 
vision in the left eye.  The veteran has not argued, however, 
and the evidence does not otherwise establish that he has the 
anatomical loss of either eye.  Accordingly, an increased 
rating based on visual acuity is not warranted.  In the 
alternative, the veteran's eye disability may be evaluated 
based on loss of visual field.  The results of the visual 
field test on the most recent VA examination reveal that the 
veteran has average loss to approximately 47 degrees in the 
right eye and to approximately 58 degrees in the left eye.  
In applying the provisions of the rating schedule, this 
visual field loss does not warrant a higher rating.  In 
arriving at this decision, the Board has considered the 
arguments of the veteran.  However, the medical evidence of 
record is of greater probative value than the veteran's 
statements regarding the severity of his bilateral 
chorioretinitis.  The Board finds, therefore, that the weight 
of the evidence is against the claim for an increased rating 
for bilateral chorioretinitis.

In addition, the clinical presentation of the veteran's 
bilateral chorioretinitis is neither unusual nor exceptional 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (1999).  
The record, moreover, does not reflect frequent periods of 
hospitalization due to his eye disability or interference 
with employment to a greater degree that that contemplated by 
the regular schedular standards, which are based on average 
impairment of employment.  The Board finds, accordingly, that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased rating for bilateral chorioretinitis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


